W. TROY HALL, Jr., Circuit Judge.
This cause coming on for hearing on April 24, 1975 upon motion for disbursement, motion for taxation of attorneys’ fees and costs, motion for allowance of appraisers’ fees and expert witness fees, the court having heard on the above referenced day, two witnesses produced on behalf of the petitioning landowners, as to attorneys’ fees, to-wit: Winifred J. Sharp of Johnson, Motsinger, Trismen & Sharp; Fred Peed, of Peed & King; the court having then heard testimony of Mr. Ron Irwin, MAI, one of the appraisal witnesses *123who testified at trial, and that of Mr. John Wilson of Van den Berg, Gay & Burke, called in behalf of the condemning authority as to attorneys’ fees; the court thereupon having heard argument of the respective counsel for the parties, to-wit: A. Fletcher Dyches on behalf of the condemning authority, D. Arthur Yergey and Donald L. Gatties on behalf of the landowners; the court finds —
(a) Theory of the case:
That the three cases above referenced under case nos. 74-60 and 74-94 and 74-95 were consolidated for trial, each of the same having been filed by the same condemning authority in accord with §73 of the Florida Statutes, the defendants having answered, issue having been joined, the case was tried before a jury commencing on the 17th day of March, 1975, and concluding with ah apportionment hearing subsequent to the jury’s verdict on March 20, 1975.
(b) Issues of fact:
The only issue tried in the cause was the compensation due the landowners. The necessity of the taking had been previously stipulated.
The said issue of compensation for the fourteen respective parcels was set forth in the pretrial conference order filed herein.

Questions of law

The sole remaining question of law to be decided was the allow-ability of attorneys’ fees, appraisers’ fees and costs herein, more particularly the question of travel expenses for counsel in the cause and one appraiser’s fee for an appraiser who did not testify in the case.

Issues heard

The court having heard the testimony above referenced in the initial paragraph of this order and having heard argument of counsel for the respective parties, the court considered the following cases cited during the hearing in regard to the allowance of attorneys’ fees and costs with respect to the motions for allowance of attorneys’ fees and costs heretofore filed herein, namely, Dade County v. Brigham, 47 So.2d 602; Plants v. Canal Authority, 218 So.2d 243; City of Miami Beach v. Cummings, 228 So.2d 109; City of Miami Beach v. Manilow, 253 So.2d 910; and Manatee County v. Harbor Ventures, Inc., 305 So.2d 299.

Stipulátions of counsel

. Counsel for the respective parties stipulated to the allowances of fees to Ronald J. Irwin in accord with his statements attached to the petitions herein filed by D. Arthur Yergey and Donald L. Gattis.

*124
Findings

1. The court finds from the above quoted authority that it is discretionary with the court as to the allowance of the cost items petitioned for by the parties. Ronald L. Irwin having also requested an allowance to him of a fee as a cost item for his appearance at the hearing herein, the court thereupon after argument of counsel concluded that he is entitled to the fee requested of $175.
2. The court finds in accord with the above stipulations of the parties and the arguments presented based upon the law set forth in the foregoing cases that the petitioning landowners are entitled to allowance of the costs set forth in their petitions, and to reasonable attorneys’ fees for their services herein, as well as an allowance as costs for the fees charged by their expert witnesses who testified on behalf of the landowners as to attorneys’.fees, to-wit: Winifred J. Sharp and Fred Peed.
3. That in accord with the motion for disbursement heretofore filed herein by the respective parties they are entitled to the disbursements set forth therein, all as more particularly hereafter set forth.

Opinion of the court

It is the opinion of the court that based upon the case law more particularly above set forth, the parties are entitled to the following—
(a) D. Arthur Yergey is entitled to an attorney’s fee for his representation of the property owners of parcel nos. 10-200-281, 10-200-287, 10-200-292, 10-200-293 and 10-200-294 in the sum of $9,000.
(b) That D. Arthur Yergey as attorney for the owners of the above-referenced parcels should recover his costs in accord with the petition filed herein in the amount of $113.42.
(c) That D. Arthur Yergey should recover the fee of his appraiser, Ronald Irwin, MAI, in the amount of $2,140.
(d) That Donald L. Gattis, as attorney for the owners of parcel nos. 10-200-291, 10-200-383, 10-200-277, 10-200-298, 10-200-299, 10-200-300, 10-200-301, 10-200-302 and 10-200-387 is entitled to an attorney’s fee for his services in representing said landowners in the amount of $16,000.
(e) That Donald L. Gattis is entitled to recovery of his costs expended in behalf of said clients herein in the amount of $299.26.'
(f) That Donald L. Gattis is entitled to the fees for his appraisers as follows —
*1251. Lee Howard $2,125.00
2. William C. Coleman 262.50
3. Ronald L. Irwin 1,622.00
(g) That Ronald L. Irwin is entitled to a fee in the amount of $175 for his appearance and testimony at this hearing on allowance of costs.
It is thereupon ordered and adjudged as follows —
1. That Arthur Yergey as attorney for the owners of parcel nos. 10-200-281, 10-200,287, 10-200-292, 10-200-293 and 10-200-294 do have and recover as attorney’s fees for his representation of said parties in this cause the sum of $9,000.
2. That D. Arthur Yergey as attorney for the above referenced parcels do have and recover his costs in the amount of $113.42.
3. That D. Arthur Yergey have and recover the fee for his appraiser, Ronald L. Irwin, the amount of $2,140.
4. That Donald L. Gattis do have and recover the sum of $16,000 for his representation of the owners of parcel nos. 10-200-291, 10-200-383, 10-200-277, 10-200-298, 10-200-299, 10-200,300, 10-200-301, 10-200-302 and 10-200-387.
5. That Donald L. Gattis shall recover his costs herein for the representation of the above-referenced parties in the amount of $299.26.
6. That Donald L. Gattis shall recover the costs of his appraisers as follows —
a. Lee Howard $2,125.00
b. William C. Coleman 262.50
c. Ronald L. Irwin 1,622.00
7. That Ronald L. Irwin shall have and recover the sum of $175 for his appearance and testimony at hearing of April 24, 1975.
8. That the expert witnesses produced at the hearing of April 26, 1975, as to attorneys’ fees specifically, Winifred J. Sharp and Fred Peed, be and they are hereby allowed the sum hereinafter listed for their services as expert witnesses —
á. Winifred J. Shárp, the sum of $200.
b; Fred. Peed, the sum of $2Q0.
It is further ordered and adjudged that the clerk of this court shall disburse the above referenced attorneys’ fees and costs to the *126attorneys of record herein upon deposit of said monies by the petitioner.
It is further ordered that the clerk shall forthwith disburse from the monies already deposited in the registry of the court in the above-styled cause the following amounts to the owners and interest holders as follows —
DISBURSEMENT SCHEDULE
Parcel No. 10-200-291:
(a) $7,834 made payable to “William F. and Elenore Reed” and mailed to attorney Donald L. Gattis, 135 Wall Street, Orlando, Florida 32801.
(b) $575 made payable to “Arnold, Matheny and Eagan”, 857 N. Orange Avenue, Orlando, Florida.
(c) $168 made payable to “Southwest Florida Water Management District” and mailed to Attorney Fletcher Dyches, P. O. Box 1363, Tampa, Florida 33602.
TOTAL = $8,577.
Parcel No. 10-200-383:
(a) $6,275 made payable to “Michael J. Freeman” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida.
(b) $788 made payable to “Arnold, Matheny and Eagan”, 857 N. Orange Avenue, Orlando, Florida.
TOTAL = $7,063.
Parcel No. 10-200-277:
(a) $3,570 made payable to “Heinz and Erma Sakautsky” and mailed to Donald L.'Gattis, Jr., 135 Wall Street, Orlando, Florida.
(b) $230 made payable to “Mr. Land, Inc.” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida 32801.
(c) $285 made payable to “Arnold, Matheny and Eagan”, 857 N. Orange Avenue, Orlando, Florida.
(d) $165 made payable to “Alma S. Eaton” and mailed to Attorney Dan Roebuck, 101 E. Maud Street, Tavares, Florida.
TOTAL = $4,250.
Parcel No. 10-200-298:
(a) $21,132 made payable to “Mr. Land, Inc.” and “Henry V. Eicher” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida.
(b) $1,518 made payable to “Arrtóld, Matheny and Eagan”, 857 N. Orange Avenue, Orlando, Florida.
TOTAL = $22,650.
*127Parcel No. 10-200-299:
(a) $254.65 made payable to “Daniel and Carol Gregory” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida 32801.
(b) $795 made payable to “Mr. Land, Inc.” and mailed to Attorney, Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida 32801.
(c) $274.65 made payable to “William S. and Regina Gregory” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida.
(d) $775 made payable to “Mr. Land, Inc.” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida 32801.
(e) $294.65 made payable to “Stanley & Helen Piotrowski” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida 32801.
(f) $755 made payable to “Mr. Land, Inc.” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida 32801.
(g) $1,058.05 made payable to “Mr. Land, Inc.” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida 32801.
(h) $302 made payable to “Arnold, Matheny and Eagan”, 857 N. Orange Avenue, Orlando, Florida.
TOTAL = $4,509.
Parcel No. 10-200-300:
(a) $3,997 made payable to “James R. and Lorretta Robinson” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida 32801.
(b) $287 made payable to “Arnold, Matheny and Eagan”, 857 N. Orange Avenue, Orlando, Florida.
TOTAL = $4,284.
Parcel No. 10-200-301:
(a) $2,832.35 made payable to “J. H. Albrecht” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida 32801.
(b) $708 made payable to “Idilio M. Gonzalez and Jose M. Miyar” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida 32801.
(c) $2,832.35 made payable to “Mr. Land, Inc.” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida 32801.
(d) $4,203.30 made payable to “Mr. Land, Inc.” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida 32801.
(e) $782 made payable to “Arnold, Matheny and Eagan”, 857 North Orange Avenue, Orlandó, Florida.
(f) $311 made payable- to “Southwest Florida Water Management District” and mailed to Attorney Fletcher Dyches, P. O. Box 1363, Tampa, Florida 33602.
TOTAL = $11,669.
*128Parcel No. 10-200-302:
(a) $3,997 made payable to “Anthony Caldrello” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida 32801.
(b) $287 made payable to “Arnold, Matheny and Eagan”, 857 North Orange Avenue, Orlando, Florida.
TOTAL = $4,284.
Parcel No. 10-200-378:
(a) $70 made payable to “Mr. Land, Inc.” and mailed to Attorney Donald L. Gattis, Jr., 135 Wall Street, Orlando, Florida 32801.
(b) $5 made payable to “Arnold, Matheny and Eagan”, 857 North Orange Avenue, Orlando, Florida.
TOTAL = $75.00.
Parcel No. 10-200-287:
(a) $4,207 made payable to “Una G. Goodwin and Lillian Goodwin Harvey” and mailed to D. Arthur Yergey, Esquire, Yergey, Yergey & McKnight, 211 North Magnolia Avenue, Orlando, Florida 32801.
(b) $302 made payable to “Arnold, Matheny and Eagan”, 857 North Orange Avenue, Orlando, Florida.
TOTAL = $4,509.00.
Parcel No. 10-200-287:
(a) $3,285 made payable to “Lillian Goodwin Harvey” and mailed to D. Arthur Yergey, Esquire, Yergey, Yergey & McKnight, 211 North Magnolia Avenue, Orlando, Florida 32801.
(b) $236 made payable to “Arnold, Matheny and Eagan”, 857 North Orange Avenue, Orlando, Florida.
TOTAL = $3,521.00.
Parcel No. 10-200-292:
(a) $3,997 made payable to ‘Goldie Rea and _ Rea” and mailed to D. Arthur Yergey, Yergey, Yergey & McKnight, 211 North Magnolia Avenue, Orlando, Florida 32801.
(b) $287 made payable to “Arnold, Matheny and Eagan”, 857 North Orange Avenue, Orlando, Florida.
TOTAL = $4,284.
Parcel No. 10-200-293:
(a) $4,298 made payable to “Philip Younavjak.and__ Younavjak”, and mailed to D. Arthur Yergey, Yergéy, Yergey & McKnight, 211 North Magnolia Aveñué, Órlando, Florida 328Ó1.
(b) $302 made payable to “Amóld, Matheny and Eagan”, 857 North'-' Orange Avenue, Orlando, Florida.
TOTAL = $4,600.
*129Parcel No. 10-200-294:
(a) $4,198 made payable to “Carl Stephen Perry and Monna Horning Perry”, and mailed to D. Arthur Yergey, Yergey, Yergey & McKnight, 211 North Magnolia Avenué, Orlando, Florida 32801.
(b) $302 made payable to “Arñold, Matheny and Eagan”, 857 North Orange Avenue, Orlando, Florida.
TOTAL = $4,500.